United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, MANHATTANVILLE
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1417
Issued: November 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal of the March 19, 2008 merit decision of
the Office of Workers’ Compensation Programs, finding that she did not sustain an injury while
in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that she sustained a right heel injury while
in the performance of duty.
FACTUAL HISTORY
On December 17, 2007 appellant, then a 51-year-old sales and service distribution
associate, filed a traumatic injury claim alleging that on October 1, 2007 she hurt her right leg
and the ball of her foot due to prolonged standing at work. In a December 18, 2007 statement,
she related that she stood on her feet from 5:00 a.m. to 12:00 p.m. which resulted in heel spurs as
confirmed by x-rays.

In letters dated December 22, 2007, the employing establishment controverted the claim.
It contended that appellant failed to submit evidence establishing that she sustained a medical
condition causally related to her federal employment. The employing establishment also
contended that her claim was not timely filed as she waited 79 days before filing it. It requested
that the Office deny continuation of pay and consider the claim as an occupational disease claim.
By letter dated January 31, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual and medical evidence,
including a rationalized medical report from an attending physician which described her
symptoms, results of examination and tests, diagnosis, treatment provided, the effect of treatment
and opinion with medical reasons on whether exposure or incidents in appellant’s federal
employment contributed to her condition. The Office advised appellant that it would adjudicate
her claim as an occupational disease. It explained that the condition she described occurred over
a period longer than one workday or shift.
In a February 16, 2008 letter, appellant further described her work duties. She worked
from 5:00 a.m. until 1:00 p.m., Monday through Saturday. Appellant was off work on Tuesday
and Sunday. She stood for seven and one-half hours daily while boxing mail, throwing off
parcels and preparing carrier routes. Appellant related that the flooring was concrete and it did
not provide sufficient cushion. Over a period of time, she developed plantar fasciitis as a result
of standing while performing her work duties.
In an October 16, 2007 medical note, Dr. Richard J. Shepard, a Board-certified family
practitioner, stated that appellant had been under his care for foot pain. He stated that she could
not stand for long periods of time until she was evaluated by a podiatrist.
An October 23, 2007 disability certificate from the podiatry clinic of North General
Hospital contained an illegible signature. It stated that appellant was excused from excessive
standing due to painful feet.
In reports dated November 6, 2007 and February 14, 2008, R. Giorgini, a nurse
practitioner, stated that appellant sustained right heel pain secondary to plantar fasciitis.
Appellant was unable to work for three to five days due to chronic condition and was referred to
a physical therapist. She could subsequently return to light-duty work with restrictions.
By decision dated March 19, 2008, the Office denied appellant’s claim. It found the
medical evidence insufficient to establish that appellant’s right foot condition was causally
related to the established work-related duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
1

5 U.S.C. §§ 8101-8193.

2

performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment, is
sufficient to establish a causal relationship.5
ANALYSIS
The Office accepted that appellant performed the work duties of a sales and service
distribution associate as alleged. The Board finds, however, that the medical evidence submitted
is insufficient to establish that her diagnosed right foot condition was caused or aggravated by
her work-related duties.
Dr. Shepard’s October 16, 2007 medical report note that appellant suffered from foot
pain and that she could not stand for long periods of time. He did not provide a firm diagnosis of
what caused appellant’s pain or explain how her symptoms related to her duties as a distribution
associate. Dr. Shepard did not provide any medical rationale explaining how or why appellant’s
foot pain was caused or aggravated by her accepted employment duties. His report is insufficient
to establish appellant’s claim.
The October 23, 2007 disability certificate from the North General Hospital podiatry
clinic with an illegible signature stated that appellant was excused from excessive standing, due
2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

to painful feet. As the signature cannot be verified as that of a physician, the October 23, 2007
medical note is of no probative value.6
The medical notes of R. Giorgini, a nurse practitioner, also have no probative value in
establishing that appellant’s claim as a nurse practitioner is not a “physician” as defined under
the Act.7
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a right heel condition causally related to the accepted factors of
her federal employment as a sales and service distribution associate. Appellant did not meet her
burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a right heel injury
while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). See Merton J. Sills, 572,
575n.3 (1988).
7

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

4

